Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-7 are presented for examination.
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/27/21, 6/25/21 and 7/31/20 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (Sasaki) JP publication no. 2014-072722 A.

signal processing circuitry that processes and transfers a signal between a terminal device and a communication path [para 22, 24];  
power supply circuitry that generates electric power as a power supply of the signal processing circuitry from input electric power [para 46, 47]; 
a low-voltage power supply terminal that is not connected to the power supply circuitry [para 27]; a high-voltage power supply terminal that is connected to the power supply circuitry [para 45-47]; and 
first superposition circuitry that, when electric power is input from the low-voltage power supply terminal connected to an external power supply to the signal processing circuitry, does not superpose the electric power on the signal to be transferred to the communication path by the signal processing circuitry, and, when the electric power is input from the high-voltage power supply terminal connected to an external power supply to the signal processing circuitry through the power supply circuitry, superposes the electric power input from the high-voltage power supply terminal on the signal to be transferred to the communication path by the signal processing circuitry  [figure 2; para 32, 40, 47, 48].
Sasaki discloses:
[0024]The master unit modem 1 and the slave unit modem 2 connected to each other via the coaxial cable 3 constitute a local area network (LAN). A personal computer 6 is connected to the master unit modem 1 via a LAN cable 5, and terminal units 9 a to 9 c such as an IP monitor camera are connected to the slave unit modem 2 via a LAN cable 8. Here, the master device modem means a modem to which the terminal device on the control side is connected, and the slave device modem means a modem to which the terminal device on the controlled side is connected. In other words, the master modem or the slave modem is determined by the terminal device connected thereto.

a power supply device that superimposes a predetermined voltage on the coaxial cable 3.

[0045] The master unit modem 1 includes a filter 101, a signal processing unit 102, an interface unit 103, PoE processing units 104 a to 104 c, a changeover switch 105, a power supply unit 106, a pseudo load 108 a to 108 c of 3 changeover switch 107a-107c,3, and a control unit 109.

[0046]Also, the master unit modem 1 includes a communication terminal 1 c to which the coaxial cable 3 is connected, a power supply terminal 1 p for externally receiving a voltage of 15 V, and 3 connection terminals (e.g., RJ 45) 1 ea to 1 ec. The personal computer 6 is connected to the connection terminal 1 ea of the master unit modem 1 via a LAN cable 5. The other connection terminals 1 eb and 1 ec are unused terminals to which nothing is connected.

[0047]A power cord 14 for applying a voltage of, e.g., DC 15 V is connected to the power supply terminal 1 p via the AC/DC adapter 15 from a plug 16 inserted into an outlet. When receiving a voltage of DC 15 V from the power supply terminal 1 p, the changeover switch 105 sends the voltage to the power supply unit 106. Note that, while the changeover switch 105 is operated so as to feed the voltage outputted from the filter 101 to the power supply unit 106 when the voltage of DC 15 V is not received from the power supply terminal 1 p, the function of the master unit modem 1 is not operated. The power supply unit 106 boosts the input voltage of DC 15 V and provides the voltage of DC 48 V for use in the master unit modem 1.

[0048]As described above, since sufficient power is supplied from the normal power supply system to the master unit modem 1, the power from the coaxial cable 3 is not supplied to the power supply unit 106, and the PoE processing units 104 a to 104 c do not operate. Further, the changeover switches 107 a to 107 c are not connected to the dummy loads 108 a to 108 c. Further, there is no priority control of the power supply to the plurality of terminal devices by the control unit 109. The PoE processing unit 104 a is connected to the connection terminal 1 ea via a changeover switch 107 a, thereby securing the connection between the personal computer 6 and the master unit modem 1.


As per claim 2, Sasaki discloses that when the electric power is superposed on the signal transferred from the communication path in a case where neither the low-voltage power supply terminal nor the high-voltage power supply terminal is connected 
As per claim 3, Sasaki discloses that second superposition circuitry that, when the electric power is input from the low-voltage power supply terminal connected to the external power supply to the signal processing circuitry, does not superpose the electric power on the signal to be transferred to the terminal device by the signal processing circuitry, and, when the electric power is input from the high-voltage power supply terminal connected to the external power supply to the signal processing circuitry through the power supply circuitry, superposes the electric power input from the high-voltage power supply terminal on the signal to be transferred to the terminal device by the signal processing circuitry [figure 2; para 45-48]. 
As per claim 4, Martin discloses that when the electric power is superposed on the signal transferred from the communication path in a case where neither the low-voltage power supply terminal nor the high-voltage power supply terminal is connected to the respective external power supply, the second superposition circuitry superposes the electric power on the signal to be transferred to the terminal device by the signal processing circuitry using the superposed electric power [figures 1, 2; para 27, 45-48]. 
As per claim 5, Sasaki discloses that a plurality of communication terminals each for transferring a signal to the communication path [para 24, 27, 31]. 
 As per claim 6, Sasaki inherently discloses that the communication terminal is connectable with a measuring device for checking a characteristic of the signal [figures 1, 2; para 22, 39]. 


7. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yamada, US publication no. 2016/0173290, discloses a communication system including power supplies for operating, an indoor communication apparatus and an outdoor communication apparatus connected to each other by a communication line, the power supplies being provided in the indoor communication apparatus and the outdoor communication apparatus, respectively, and capable of transmitting power from each power supply to a counterpart communication apparatus via a communication line is provided.  The communication system includes the indoor communication apparatus .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sep. 14, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115